PER CURIAM.
In this appeal from appellant’s conviction of battery and affray, we find error only in that the trial court delegated to appellant’s probation or community control officer the determination of the amount of restitution appellant was to make. On remand, the amount of any restitution to be imposed shall be determined by the trial court. Mansell v. State, 498 So.2d 604 (Fla.2d DCA 1986); Buchanan v. State, 483 So.2d 537 (Fla.2d DCA 1986). Appellant’s convictions are otherwise affirmed.
Affirmed in part, reversed in part and remanded.
CAMPBELL, A.C.J., and SCHOONOVER and PARKER, JJ., concur.